N'OT DCSIGFiNATED
                                          FOR PUBLICATION
                                      COURT OF APPEAL, FIRST CIRCUIT
                                             STATE OF LOUISIANA




RE:   Docket Number 2021 -CU -0530



Linnzi Zaorski

                      Versus - -
                                                                   22nd Judicial District Court
Nicholas Usner                                                     Case #:   201713865

                                                                   St. Tammany Parish




On Application for Rehearing filed on 01/ 05/ 2022 by Linnzi Zaorski
Rehearing                            DENY




                                                                                Page McClendon




                                                                                Jewel E. " Duke" Welch Jr.



                                                                                      40&61r
                                                                                Mitchell R. Theriot